Citation Nr: 1614787	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-12 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for degenerative joint disease (DJD), bilateral hip, secondary to service-connected right total knee arthroplasty and left femur fracture residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

F. Yankey Counsel
INTRODUCTION

The Veteran served on active duty from December 1967 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
an October 2007 rating decision of the New Orleans, Louisiana, Department of
Veterans Affairs (VA) Regional Office (RO), which denied service connection for
DJD of the bilateral hips, to include as secondary to service-connected right total
knee arthroplasty and left femur fracture residuals.

In February 2012, the Veteran and his spouse testified before the undersigned
Veterans Law Judge at a videoconference hearing.  A transcript of that hearing is of record and associated with the claims file.

The case was before the Board in August 2013, at which time the Board referred the claim to a specialist affiliated with the Veterans Health Administration (VHA) for an opinion.  That opinion was received in October 2013.

In February 2014, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's bilateral hip DJD is not related to events in active service or his service-connected disabilities.


CONCLUSION OF LAW

Bilateral hip DJD was not incurred or aggravated in active service, may not be presumed to have been and is not the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issue decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in March 2007.  The Board notes that the March 2007 letter did not advise the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Nevertheless, the Board finds that there is no prejudice to the Veteran because service connection for degenerative joint disease, bilateral hip, is being denied herein and, thus, no disability rating or effective date will result from the Board's decision.  Moreover, the Veteran has demonstrated throughout the course of this appeal that he understands the evidence necessary to substantiate his claim of service connection for degenerative joint disease, bilateral hip.  The United States Court of Appeals for Veterans Claims (Veterans Court) has held that actual knowledge of the evidence needed to substantiate a claim is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Given the Veteran's specific statements regarding his bilateral hip disability in relation to his service-connected knee and femur disabilities, and the similar statements submitted by the Veteran's representative in support of his claim, the Board finds that the Veteran has demonstrated actual knowledge of the information and evidence needed to establish the claim of service connection for degenerative joint disease, bilateral hip.

The Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA and private treatment records.  Additionally, the Veteran was provided proper VA examinations for his bilateral hip disability in July 2007 and May 2014, and a VHA specialist opinion was obtained in October 2013.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA opinions and the VHA opinion to be thorough and adequate upon which to base a decision with regard to the Veteran's claim for service connection for degenerative joint disease, bilateral hip.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 
(lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency 
("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Section 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic disabilities, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2015); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice- connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), (citing Gilbert, 1 Vet. App. At 54).


Analysis

Service connection has been established for right total knee arthroplasty; right leg and foot peripheral neuropathy, associated with right total knee arthroplasty; fracture, junction of middle and distal third of left femur, left hip myositis ossificans, postoperative scars; and right knee scars, associated with right total knee arthroplasty.

The Veteran contends that he has a current bilateral hip disability that developed secondary to his service-connected right total knee arthroplasty and left femur fracture residuals.

The evidence of record indicates that he has been diagnosed with degenerative joint disease of the bilateral hips.  However, there is no competent evidence of a nexus between his current bilateral hip disability and either his active service or his service-connected disabilities.

Service treatment records (STRs) show that the Veteran was involved in a motor vehicle accident in service, in which he sustained a closed fracture of the left femur and injury to the right knee.  The femoral shaft fracture was treated with a medullary rod initially, and the right knee was explored through an oblique lateral incision.  The rod was later removed, and he subsequently developed a large area of heterotrophic ossification about the left hip.

On VA examination in April 1976, the diagnosis was postoperative fracture of the left femur with myositis ossificans, left hip, service records, symptomatic; and avulsion, lateral collateral ligament, right knee, symptomatic with minimal to moderate relaxation.

In a June 1976 rating decision, the RO granted service connection for fracture, junction of middle and distal one third of left femur, left hip myositis ossificans, and post-operative scars, evaluated as noncompensably disabling; and for fracture, tibial spine, avulsion lateral-collateral ligament; with minimal to moderate right knee relaxation, evaluated as 20 percent disabling.

VA treatment records show that from January 2006 to April 2006, the Veteran complained of pain in the right knee joint that was affecting his right hip, and right knee and hip pain, which was going on for a long time.

A private treatment record shows that in October 2006, the Veteran underwent
a right total knee arthroplasty.

In an April 2007 statement, Dr. S.K., MD noted that following a left femur fracture that was treated with intramedullary rod fixation and subsequent rod removal, the Veteran was having persistent hip pain and had a large area of heterotrophic ossification about the hip, causing him discomfort and difficulty with ambulation.  Dr. S.K. noted that he would support the Veteran's claim for disability benefits, due to the previous trauma sustained and subsequent long-term problems from that injury.  

The Veteran was afforded a VA examination in July 2007, in response to his claim.  The examiner noted the Veteran's reports of chronic hip pain and using a cane since his right total knee replacement in 2006.  The examiner also noted that the Veteran had not had any surgery or injury to the hip, but he did have a fracture of the left femur, which was treated with insertion of an intramedullary rod in 1968, which was removed in 1970.  

The examiner diagnosed degenerative joint disease, bilateral hips, and opined that it is not as likely as not that the Veteran's bilateral hip condition is caused by or a result of his status post fracture of the femur.  His rationale was that the Veteran had moderate, degenerative joint disease of the bilateral hips, and since there were equal amounts of degeneration of the hips, the most likely explanation was the age process and not the remote history of the fracture of the left femur.  The examiner noted further that if the femur injury was thought to be the etiology of the degenerative joint disease of the hips, one would expect to see a difference in the amount of arthritis between the injured side and the non-injured side.  However, in the Veteran's case, there was moderate degenerative joint disease in the bilateral hips, indicating equal or arthritic changes, which are most likely a result of the aging process and not the fracture of the hip or the hypotrophic-bone density
in the superior aspect of the greater trochanter of the left hip.

VA X-ray reports dated in July 2007 showed moderate degenerative joint disease
of both hips, and heterotrophic bone formation superior to the greater trochanter of the left hip.

In a letter dated in May 2008, Dr. S.K. essentially opined that the Veteran's area of 
heterotrophic ossification in the left hip caused him discomfort about that hip and limited his ambulatory abilities.  In a letter dated in October 2008, Dr. S.K. opined that the Veteran's ambulatory ability had been somewhat limited since the time of his knee replacement.
In a letter dated in January 2012, Dr. S.K. noted that the Veteran had a femur
fracture in service that was treated with an intramedullary nail fixation that was
subsequently removed; that he had a large area of heterotrophic ossification about the hip as a result of this; and that he now had progressive arthritis that had been slowly worsening over the last several years.  Dr. S.K. opined that while the arthritis, in and of itself, can be separated and considered a degenerative condition in many patients, in the Veteran's situation, given the history of femur fracture and-heterotrophic ossification about the hip, it was not as easily decided that these features are not clinically related.  Dr. S.K. opined that the Veteran's hip arthritis and clinical symptoms that he currently has are directly related to the injury he sustained while in service.

Medical records from Advanced Orthopaedic Surgery and Shreveport VA Medical Center show limitation of mobility due to degenerative joint disease of bilateral hip.

Due to the conflicting medical opinions of record, the Board requested an opinion from a VHA specialist in August 2013.  An opinion was received in October 2013.  A very thorough review of the file was conducted, and the VHA specialist opined that it is at least as likely as not that the Veteran's degenerative joint disease of the bilateral hips was not caused by or, alternatively, aggravated by the service-connected right total knee arthroplasty, the service-connected left femur fracture residuals and/or the service-connected right foot nerve damage with loss of motion of the·toes and chronic pain.

In rendering her opinion, the VHA specialist noted that following the Veteran's open reduction and internal fixation of the left femur with an intramedullary nail in August 1968, the fracture was noted to have been fixed in excellent position and the intramedullary device was also noted to be in proper position based on post-operative X-ray.  The left femur fracture was documented to go on to heal in "acceptable position" with "only minimal atigulation" on subsequent X-rays.  The Veteran did have symptoms related to the intramedullary rod so it was removed in January or February 1970.  The Veteran was then noted to develop myositis ossificans at the left hip as a sequelae of the previous surgery/surgeries.  In subsequent years, the Veteran reported pain and stiffness related to the myositis ossificans, but his left hip range of motion was noted to be good on multiple examinations.  See June 1976 rating decision and July 2007 rating decision.  Over subsequent years he continued to develop worsening hip pain, left greater than right, from the arthritis.  Regarding the right knee, after the initial injury in 1968, the Veteran reported increasing knee pain in subsequent years.  He was found to have a medial meniscus tear and underwent open medial meniscectomy in 1983.  In February 1989 he underwent right knee arthroscopy with partial lateral meniscectomy and removal of loose body.  He subsequently developed degenerative joint disease of the right knee, which was eventually treated with right total knee arthroplasty in October 2006.  The surgery was complicated by right lower extremity nerve damage, resulting in chronic right foot pain and loss of motion.  This resulted in a gait with a limp.  Right knee range of motion was documented at "five to seven degrees to 115 degrees" in the November 2006 progress note by the Veteran's private physician, Dr. S.K.

The VHA specialist ultimately concluded that there is no evidence to suggest that any of the Veteran's service-connected conditions of the lower extremities caused or aggravated his bilateral hip arthritis.  She explained that, if the femur fracture extended into the left hip joint, then there could be basis for causal relationship to hip arthritis, but this is not the case.  If the femur fracture went on to malunion, then there could be basis for causal relationship to hip arthritis, but this is also not the case here.  If the myositis ossificans caused ankylosis, then there could be an argument made for causal relationship, but this is not the case, as the Veteran had documented·good hip range of motion.  She noted further that there is no connection between a knee replacement and the development or aggravation of hip arthritis.  The Veteran attained adequate knee range of motion after the knee replacement and the knee and foot pain and motion deficits resulted in a gait with limp, but no suggestion that his gait pattern was so severe as to suggest any causal relationship to the Veteran's hip arthritis.  The right knee surgery and nerve complication also occurred in 2006 and by 2007 the patient was already noted to have moderate degenerative joint disease of bilateral hips.  The one-year time frame is too short for any type of gait disturbance to cause hip arthritis.  Degenerative joint disease of the hips is a degenerative condition and its natural history is to worsen with time.  According to the VHA specialist, this is more likely the case for the Veteran's hip arthritis, rather than an aggravation by any of his service-connected lower extremity conditions.

The Board remanded the Veteran's claim again in February 2014, to obtain VA treatment records that he reported during his February 2012 Video Conference hearing.  While the claim was in remand status, the Veteran was afforded another VA examination in May 2014.  The examiner opined that it is less likely than not that the Veteran's diagnosed DJD of the right and left hips is proximately due to or the result of, or was aggravated by, his service-connected right knee, left femur or right foot disabilities.  In rendering her opinion, the examiner explained that the mild degenerative changes to the right and left hip are symmetrical, and are consistent with aging, and there is no indication of a long-term significant gait abnormality.  She noted further that there are documented findings of myositis ossificans, also known as heterotopic ossification, lateral to the left hip since at least 1996, and this condition is likely residual to the left femur fracture.  However, she also explained that myositis ossificans (heterotopic ossification) is a separate and unrelated condition to DJD of the hip joint, and the medical literature does not support myositis ossificans (heterotopic ossification) as a cause or risk factor for DJD.  

Outpatient treatment records from the VA Medical Center (VAMC) Shreveport dated from November 2003 to May 2013; outpatient treatment records from the VAMC Houston dated December 2013; outpatient treatment records from the VAMC Gainesville dated from April 1999 to May 2003; outpatient treatment records from the VAMC Alexandria dated from January 2011 to December 2014; and outpatient treatment records from the VAMC Jacksonville dated from April 1999 to June 2001, show treatment for degenerative joint disease of the bilateral hips.

The Board finds that the October 2013 VHA opinion is the most probative opinion of record.  The opinion was offered by a VA Orthopaedic Surgeon, someone who is eminently qualified to give it, and was based on a very thorough review of the claims file as well as a thorough review of the medical literature and research on the subject, and accompanied by an explanation of the rationale for the opinion.

Dr. S.K. has submitted several statements in support of the Veteran's claim.  However, he did not indicate that he had reviewed the entire claims file, including the other medical opinions of record, prior to submitting his opinions, as the VHA specialist did.  Furthermore, although he found that the Veteran's left hip arthritis was related to his service-connected left femur fracture, the only thing he noted with regard to the service-connected right knee disability was that the Veteran's ambulatory ability had been somewhat limited since the time of his knee replacement.  He did not specifically link the Veteran's bilateral hip arthritis to his service-connected right knee disability.  For these reasons, the Board finds that the opinions of Dr. S.K. are less probative than the opinions of the July 2007 and May 2014 VA examiners, and the October 2013 opinion from the VHA specialist.

As noted above, the Veteran asserts that his bilateral hip disability is related to his service-connected right knee and left femur disability.  The Veteran's statements regarding the cause of his bilateral hip disability are lay statements that purport to provide a nexus opinion.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the Federal Circuit drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether the Veteran's bilateral hip disability is related to his right knee or right leg/foot disability or left femur disability is not something that can be determined by mere observation.  Damage to the hips, femur and knee/leg/foot would be muscular, skeletal or neurological; thus any relationship between the disabilities would require knowledge other than observable symptoms.  Nor is the question of such a relationship simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported and the conditions identified.  As such, the Board finds that the Veteran's statements as to how his bilateral hip disability was caused by his service-connected right knee and left femur disabilities are not competent evidence as to a nexus. 

There is no competent evidence relating the Veteran's bilateral hip disability to any event in his active service or to any of his service-connected disabilities.  Absent such evidence, the Veteran's claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 


ORDER

Service connection for degenerative joint disease, bilateral hip, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


